Citation Nr: 1513291	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  08-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected bilateral sensorineural hearing loss.

2. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder.

3. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  While the rating decision was issued at the RO in Cleveland, Ohio, the record reflects that the Veteran's claim was originally filed, and subsequently certified for appeal, at the RO in Houston, Texas. Accordingly, jurisdiction of this appeal remains with the RO in Houston, Texas.

In an October 2013 decision, the Board denied the Veteran's claim for an initial compensable rating for his service-connected bilateral sensorineural hearing loss disorder, and remanded the claims for an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and a total disability rating based on individual unemployability (TDIU).  The Veteran then appealed the issue of an initial compensable rating for his service-connected bilateral sensorineural hearing loss to the United States Court of Appeals for Veterans Claims (Court).  

Based on a Joint Motion for Remand (Joint Motion), the Court issued an order in October 2014 that remanded the case to the Board for readjudication, and issuance of a new decision.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2014).  Here, based on the Joint Motion, the Court remanded the Board's decision.  Accordingly, in order to prevent prejudice to the Veteran, that part of the October 2013 decision of the Board that denied an initial compensable rating for the Veteran's service-connected bilateral sensorineural hearing loss disorder must be vacated, and a new decision on that issue will be entered as if the October 2013 decision by the Board had never been issued.

     
REMAND

During the May 2013 hearing before the Board, the Veteran asserted that his bilateral sensorineural hearing loss disorder worsened since the most recent July 2010 VA audiological examination.  Specifically, he stated that when he was in an environment with background noise such as a restaurant, he could not hear his wife even though he was seated across from her.  Accordingly, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

As noted above, in the October 2013 decision, the Board remanded the issue of entitlement to an initial rating in excess of 30 percent for PTSD for an examination in order to determine the current severity of the disorder.  Likewise, the Board remanded the issue of entitlement to a TDIU for an examination and opinion on the effect of the Veteran's service connected disabilities on his ability to work.  There is no indication of record that such directives were accomplished.  As there has not been substantial compliance with the October 2013 remand directives, the case must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, in November 2013, the Veteran submitted an Authorization and Consent to Release Information to VA indicating that he received treatment from Dr. J. C. for his service-connected PTSD since May 2011.  Therefore, the RO must obtain the private treatment records from Dr. J. C. identified by the Veteran, and associate them with the record.  38 U.S.C.A. § 3.159(c)(1) (2014).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all healthcare providers who have evaluated or treated him for his bilateral sensorineural hearing loss and PTSD.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must attempt to obtain the Veteran's private treatment records from Dr. J. C., located in Corpus Christi, Texas from May 2011 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected bilateral sensorineural hearing loss disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz; provide the puretone threshold average; and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The VA examiner must also describe the functional effects of the Veteran's service-connected bilateral sensorineural hearing loss.  

3.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected PTSD disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's PTSD symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.    

4.  The Veteran must be afforded an appropriate VA examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities of bilateral sensorineural hearing loss, tinnitus, PTSD, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and tinea cruris preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




